Citation Nr: 0915776	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for post traumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in an August 1967 or a June 
1973 rating decision.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

In his substantive appeal to the Board, received in June 
2006, the Veteran requested a travel board hearing.  In 
September 2007, the Veteran presented testimony at a personal 
hearing conducted at the Portland RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

In August 2008, the Board remanded the claim on appeal to 
afford the Veteran due process, as the issues certified to 
the Board had been clarified to more accurately reflect the 
Veteran's intentions when filing his claim.  In an October 
2008 letter, the Veteran was provided with the provisions for 
filing a CUE claim as instructed in the remand.  As the RO 
complied with the remand directives, the Board can now turn 
to the merits of the claim.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The August 1967 RO decision denied service connection for 
a convulsive disorder, and it is not shown that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any alleged error, the Veteran would have been granted 
entitlement to service connection for PTSD.

3.  The June 1973 RO decision denied pension benefits, and it 
is not shown that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for any such alleged error, the 
Veteran would have been granted entitlement to service 
connection for PTSD.

4.  A formal or informal claim for service connection for 
PTSD was not filed prior to April 1986.  

5.  The August 1986 rating decision denying service 
connection for PTSD was subsumed by the September 1988 Board 
decision.  

6.  The October 1989 claim for PTSD was abandoned.

7.  The Veteran was notified of the January 1992 RO decision 
that denied service connection for PTSD and did not initiate 
an appeal.

8.  The July 1998 claim for PTSD was abandoned.

9.  The Veteran next filed a claim for PTSD in January 2001.  


CONCLUSIONS OF LAW

1.  The August 1967 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

2.  The June 1973 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

3.  The January 1992 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2008).

4.  The requirements for an effective date prior to January 
25, 2001, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.158, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Regarding the claim for an earlier effective date, the Board 
finds that the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in November 2001.  The letter addressed 
all of the notice elements pertaining to establishing service 
connection for PTSD and was sent prior to the grant of the 
claim in February 2003.  Although the November 2001 letter 
did not specifically include the additional elements 
delineated in Dingess/Hartman, the Veteran was provided a 
letter in October 2008 that discusses the requirements for 
establishing an earlier effective date for the award of 
service connection for PTSD.  Thereafter, the claim was 
subsequently readjudicated in January 2009 (SSOC).  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In 
summary, the Board finds that the evidence does not show, nor 
does the Veteran or his representative contend, that any 
notification deficiencies have resulted in prejudice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

VA has satisfied its duties to inform and assist the Veteran 
at every stage of this case with regard to the claim for an 
earlier effective date.  All available service treatment 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claim.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Regarding the claims for CUE, the Board notes that, given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in decisions by the Board (see Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001)), or in 
decisions by the RO (see Parker v. Principi, 15 Vet. App. 407 
(2002)).


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that January 
25, 2001, is the correct date for the grant of service 
connection for PTSD.  Although the Veteran has alleged that 
he is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

The Veteran contends that he was misdiagnosed in service with 
a convulsive disorder/epilepsy that was really the first 
manifestations of his PTSD.  In his statements and September 
2007 hearing testimony, the Veteran alleged that CUE exists 
in the August 1967 RO decision that denied service connection 
for a convulsive disorder.  The Veteran testified that he 
took Demerol during service because of the stress he was 
experiencing as a corpsman.  The Demerol caused him to have 
seizures, which led to his diagnosis of convulsive disorder, 
which led to his discharge from service.  Further, the 
Veteran argued in a March 2004 statement that his PTSD should 
be assigned an effective date in 1971 because that was when 
he originally filed a claim for compensation.  The Board will 
also consider whether CUE exists in a June 1973 denial of the 
claim for non-service connected pension.

The evidence in the claims file reflects that the Veteran 
filed a claim for service connection for a seizure disorder 
in August 1967.  In August 1967, the RO denied that claim 
because the convulsive disorder was found to have existed 
prior to service and was not aggravated during service.  The 
Veteran did not appeal this decision.  The only relevant 
evidence in the claims file at the time of that decision 
consisted of his service treatment records.  A clinical 
record dated from May to June 1967 reflected that the Veteran 
was hospitalized with an admission and discharge diagnosis of 
convulsive disorder.  The Veteran reported that over the past 
four to five years, he had occasional episodes of light 
headedness, unconsciousness, and apparent jerking of his 
extremities.  The Veteran added that since coming to Vietnam 
about three or four months ago, he had been very depressed, 
particularly in working with wounded patients.  Over the two 
weeks prior to admission, he had used Demerol on five or six 
occasions to try to help overcome this depression.  The plan 
was to send the Veteran for a neurological evaluation for a 
possible seizure disorder and for a psychiatric evaluation in 
regard to his use of narcotics.  A June 1967 clinical record 
from psychiatry reflected that the Veteran was anxious and 
depressed since coming to Vietnam and that he felt he was 
given the wrong job as a corpsman.  He added that he had been 
sad all his life and since the age of six, had two or three 
convulsions per year.  The impression was depression, chronic 
with associated moderate anxiety.  The examiner felt that his 
use of Demerol was the direct result of emotional upset and 
stress and recommended psychiatric treatment and concurrent 
neurological studies regarding his convulsions and possible 
epilepsy.  A later dated June 1967 medical board report 
reflected that the Veteran was diagnosed with a convulsive 
disorder and was found to be unfit for further service.  He 
was discharged in July 1967.  

To the extent that the Veteran is contending that he should 
have been granted service connection for PTSD in the August 
1967 rating decision, the Board finds this argument without 
merit.  The only claim of record at the time of the August 
1967 rating decision was a claim for a convulsive disorder.  
Moreover, there is no evidence of an intent to file a claim 
for PTSD at that time.  An application must indicate an 
intent to apply for benefits, or contain words indicating a 
determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p); 
see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 1999).  
When asked on the claim to describe the nature of the 
sickness or disease which led to the claim, the Veteran 
stated that at age six he developed a mild seizure disorder 
which became more severe.  There was no mention of any PTSD 
related complaints.  As such, the Board finds that the 
Veteran did not express an intent to file a claim for PTSD in 
1967.  38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-
30 (1993).  

Therefore, there was no adjudication of a claim for 
entitlement to service connection for PTSD in the August 1967 
rating decision.  Moreover, there was no diagnosis of PTSD of 
record.  Thus, the Board can find no governing authority in 
effect at the time of the August 1967 rating decision that 
would have mandated that service connection be granted for 
PTSD.  Based on the foregoing, the Board finds that the 
August 1967 rating decision was supported by evidence then of 
record and was consistent with the law and regulations then 
in effect.  Therefore, the Board concludes that the August 
1967 RO decision was not clearly and unmistakably erroneous 
and cannot be revised or reversed based on CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

Having found that there is no CUE in the August 1967 rating 
decision, the Board turns to the next claim of record, which 
is dated in May 1972, wherein the Veteran filed a claim for 
service connection for epilepsy which he indicated originated 
in July 1967.  That same month, the Veteran filed claims for 
service connection for grand mall seizures, appendix removal, 
and nerves, which he indicated occurred in 1967, 1966, and 
1967, respectively.  The Veteran was provided with notice of 
the information needed to substantiate a claim for a nervous 
condition in June 1972.  Although the letter was returned 
because the Veteran was not living at that address, there is 
a notation that the letter was resent a few weeks later and 
there was no notation that it was returned a second time.  

The next evidence of record is a February 1973 claim for 
pension for mental illness.  A VA hospitalization report 
dated from January to April 1973 reflected that the Veteran 
was diagnosed with a passive dependent personality disorder, 
alcohol abuse, drug abuse, and a left median nerve injury 
that occurred eighteen months prior to his admission.  It was 
noted that it was his second admission for problems of 
occupational and social adjustments, heavy alcohol intake, 
and random drug abuse of approximately six years duration.  A 
June 1973 rating decision denied disability pension and noted 
that the claim leading to the denial was filed on February 
13, 1973, which is the date the Veteran signed his claim for 
pension for mental illness.  The rating decision discussed 
the VA hospitalization report and the Veteran was notified in 
June 1973 that his disabilities of convulsive disorder and 
personality disorder were not sufficient to permanently 
prevent his engaging in substantially gainful employment.  
The Veteran did not appeal this decision.  

To the extent that the Veteran is contending that he should 
have been granted service connection for PTSD in the June 
1973 rating decision based on the claim for service 
connection for epilepsy filed in May 1972, this contention 
has no merit.  The same reasoning as detailed under the 
discussion of the claim for a seizure/convulsive disorder 
applies.  There is no evidence of an intent to file a claim 
for PTSD in that claim, as the only information the Veteran 
provided was that his epilepsy began in 1967.  Thus, the 
Board cannot conclude that a claim for service connection for 
PTSD was reasonably raised in the May 1972 claim for 
epilepsy.  Therefore, any failure of the RO to adjudicate the 
claim for epilepsy is not matter to the matter on appeal.  

Turning to the claim for service connection for nerves, the 
Board finds that this claim was abandoned.  38 C.F.R. 
§ 3.158.  As noted above, the Veteran was provided with 
notice of the information needed to substantiate a claim for 
a nervous condition.  Importantly, he was informed in the 
June 1972 letter that if he failed to submit the required 
evidence within thirty days from the date of the letter, his 
claim would be disallowed.  Because the Veteran did not 
submit evidence pertaining to a nervous disorder within that 
time frame, his claim was disallowed.  

Although the Board acknowledges that in May 1973 VA received 
the aforementioned VA hospitalization report reflecting that 
the Veteran was diagnosed with a personality disorder, 
alcohol abuse, and drug abuse, which was within the one year 
period following the date of the June 1972 notice letter, the 
Board concludes that the hospitalization report is not 
responsive to the notice letter.  The VA hospitalization 
report does not contain any information about a nervous 
condition or a relationship to service.  Further, the Board 
also finds significant differences between the May 1972 claim 
for service connection for nerves and the February 1973 claim 
for pension for mental illness.  In this regard, in the May 
1972 claim for service connection for nerves, the Veteran 
filled out the section pertaining to the treatment he had 
received during service for his claimed disabilities and 
crossed out the sections pertaining to total disability and 
income.  On the contrary, in the February 1973 claim for 
pension for mental illness, the Veteran did not fill out the 
section pertaining to the treatment he had received during 
service for his claimed disabilities but did fill out the 
sections pertaining to total disability and income.  

Thus, the Board concludes that the Veteran intended to fill 
out a claim for service connection for nerves in May 1972 and 
a claim for pension for mental illness in February 1973.  
38 C.F.R. § 3.151(a).  Further, the VA hospitalization 
records that were received in May 1973 pertain to his claim 
for pension and no information was presented that pertains to 
the claim for service connection for a nervous condition 
within one year of the May 1972 claim.  Moreover, there was 
no mention of the claims for epilepsy, grand mal seizures, or 
appendix removal in the June 1973 denial, nor was information 
received within the one year period pertaining to these 
disabilities.  Consequently, the Board concludes that the May 
1972 claim for a nervous condition was abandoned.  38 C.F.R. 
§ 3.158.  As such, there was no adjudication of a claim for 
entitlement to service connection for a nervous condition in 
the June 1973 rating decision.  Moreover, there was no 
diagnosis of PTSD of record.  Thus, the Board can find no 
governing authority in effect at the time of the June 1973 
rating decision that would have mandated that service 
connection be granted for PTSD.  Based on the foregoing, the 
Board finds that the June 1973 rating decision was supported 
by evidence then of record and was consistent with the law 
and regulations then in effect.  Therefore, the Board 
concludes that the June 1973 RO decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The Board finds it significant that the first time the 
Veteran expressed intent to file a claim for PTSD was in 
April 1986.  The Veteran specifically indicated that he was 
filing a claim for service connection for PTSD as a result of 
his experiences working as a medic in a field hospital in 
Vietnam.  In August 1986, the RO denied the claim for service 
connection, and in September 1988, the Board denied the claim 
as well.  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 20.1104.  In Smith 
v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that section 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 
Vet. App. 216, 224 (1994), the United States Court of Appeals 
for Veterans Claims (Court) held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed 
by the Board's decision," and could not be attacked on clear 
and unmistakable error grounds.  See Donovan v. Gober, 10 
Vet. App. 404 (1997), aff'd sub nom.  Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999).  In this case, the August 1986 rating decision was 
subsumed by the September 1988 Board decision.  38 C.F.R. § 
20.1104.  As noted above, when a rating decision is subsumed 
by a Board decision, the rating decision cannot be the 
subject of CUE as a matter of law.  As such, in this 
instance, the Board cannot review an allegation of CUE in the 
August 1986 RO decision.  Moreover, in an August 2008 
decision, the Board dismissed a motion for CUE in the 
September 1988 Board decision.  Therefore, the Board cannot 
review either the August 1986 rating decision or the 
September 1988 Board decision for CUE.

After the Board denial, the Veteran filed another claim for 
service connection for PTSD in October 1989.  In December 
1989, the Veteran was provided with a notice letter informed 
him that his claim for PTSD was denied in the September 1988 
Board decision and that this denial was final unless new and 
material evidence was presented.  It was also noted that if 
such evidence was not received within one year of the date of 
the letter, the benefits, if entitlement was established, 
maybe paid only from the date such evidence was received.  
Thereafter, additional evidence was not submitted until July 
1991, more than a year outside the date of the notice letter.  
Consequently, the October 1989 claim was deemed abandoned.  
38 C.F.R. § 3.158.

In July 1991, the Veteran filed an informal claim to reopen 
his claim for service connection for PTSD.  The Veteran was 
informed in July 1991 that VA was processing his claim and in 
a September 1991 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen his claim for PTSD.  Although there is not a letter 
notifying the Veteran of this decision of record, the Board 
notes that following the submission of additional evidence 
pertaining to the claim for PTSD received in December 1991, 
in a January 1992 rating decision, the RO confirmed the 
denial of PTSD because new and material evidence was not 
received.  The Veteran was notified of this denial in 
February 1992 and did not initiate an appeal.  Thus, although 
there is no evidence of record that the Veteran was notified 
of the denial of claim in September 1991, he was notified of 
the denial in January 1992 and failed to initiate an appeal.  
38 C.F.R. §§ 20.201, 20.302, and 20.1103.  Therefore, to the 
extent that the Veteran's claim was still pending at the time 
of the September 1991 denial because the Veteran did not 
receive notice of this decision, the adjudication of the 
claim in January 1992 terminated the pending status of the 
earlier claim.  See generally Williams v. Peake, 521 F.3d 
1348 (Fed. Cir. 2008).  

The Veteran next filed an informal claim for PTSD in July 
1998 and was informed in a May 1999 letter that he needed to 
submit new and material evidence to reopen this claim.  As no 
such evidence was received within one year of the date of 
that notice, the claim was once again deemed abandoned.  
38 C.F.R. § 3.158.  In fact, the next evidence of record was 
the Veteran's January 25, 2001 claim for PTSD, which is the 
current effective date for the grant of his claim for 
entitlement to service connection for PTSD. 

In sum, the Board finds that January 25, 2001, is the correct 
date for the grant of service connection for PTSD.  There is 
no basis under the governing legal criteria to establish that 
he is legally entitled to an earlier effective date.  As 
explained above, to the extent that the Veteran is alleging 
that he should have been granted entitlement to service 
connection for PTSD in the August 1967 and June 1973 rating 
decisions, CUE was not found in either decision.  38 C.F.R. 
§ 3.105(a).  Additionally, January 25, 2001, is the correct 
effective date as it was the date of claim following the last 
final denial of the claim for entitlement to service 
connection for PTSD in May 1999.  38 C.F.R. § 3.400(q)(2).  
Therefore, an earlier effective date is not warranted.  




ORDER

Entitlement to an earlier effective date for post traumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in an August 1967 or a June 
1973 rating decision, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


